Citation Nr: 9933664	
Decision Date: 12/01/99    Archive Date: 12/10/99

DOCKET NO.  92-56 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to an effective date prior to March 29, 1989, for 
the grant of service connection for retinitis pigmentosa.


REPRESENTATION

Appellant represented by:	Theodore C. Jarvi, Attorney


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel


INTRODUCTION

The veteran had active duty from October 1950 to October 
1952.  This matter comes to the Board of Veterans' Appeals 
(Board) from a February 1996 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO).  In 
that rating decision the RO granted entitlement to service 
connection for retinitis pigmentosa and assigned a 
100 percent disability rating for the disorder effective 
March 29, 1989.  The veteran has perfected an appeal of the 
effective date for the grant of service connection.

The veteran's appeal was previously before the Board in April 
1997, at which time the Board denied entitlement to an 
effective date prior to March 29, 1989.  The Board found that 
a January 1964 rating decision in which the RO had denied 
service connection for retinitis pigmentosa was final, and 
that the decision was not based on clear and unmistakable 
error.  The veteran appealed the Board's decision to the 
Court of Appeals for Veterans Claims (the Court of Veterans 
Appeals prior to March 1999) (Court).  In a November 1998 
decision the Court affirmed the Board's finding that the 
January 1964 rating decision was not clearly and unmistakably 
erroneous, but vacated that portion of the Board's April 1997 
decision pertaining to the finality of the January 1964 
rating decision.  The Court held that the January 1964 
decision had not become final because the veteran had timely 
submitted a notice of disagreement with that decision.  The 
Court remanded the issue of the veteran's entitlement to an 
effective date prior to March 29, 1989, to the Board for re-
adjudication in accordance with the Court's remand order.


FINDINGS OF FACT

1.  The veteran initially claimed entitlement to service 
connection for retinitis pigmentosa on October 7, 1963.

2.  The veteran met all of the requirements for entitlement 
to service connection for retinitis pigmentosa on October 7, 
1963.

3.  The January 1964 rating decision in which service 
connection for retinitis pigmentosa was denied is not a final 
decision in that the veteran timely perfected an appeal of 
that decision.


CONCLUSION OF LAW

The criteria for entitlement to an effective date of October 
7, 1963, for the grant of service connection for retinitis 
pigmentosa are met.  38 U.S.C. § 4005(c) (1958), 38 U.S.C.A. 
§ 5110(a) (West 1991); 38 C.F.R. § 3.400(b) (1998); 
VAOPGCPREC 11-99.


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran's service medical records show that on entry into 
service in September 1950 no eye abnormalities were found and 
his visual acuity was determined to be 20/20 in both eyes.  
In May 1951 he complained of increasing difficulty seeing at 
night since age 15.  He also reported that both parents and 
one brother had night blindness.  As the result of an 
ophthalmology examination the examiner determined that the 
veteran had moderately severe retinitis pigmentosa with a 
ten-degree field of vision, night blindness, and corrected 
visual acuity of 20/30 bilaterally.  The examiner 
recommended, due to the markedly restricted field of vision, 
night blindness, and the progressive nature of the disease, 
that the veteran be separated from service.  The examiner 
also found that the disorder had existed prior to the 
veteran's entry into service.  As the result of a July 1951 
neurological evaluation the neurologist determined that the 
veteran had grand mal cerebral seizures and retinitis 
pigmentosa, both of which were familial in origin.

On October 7, 1963, the veteran initially submitted a claim 
of entitlement to service connection for an eye disorder.  At 
that time he submitted a private medical report showing that 
he had received treatment since 1957 for bilateral retinitis 
pigmentosa.  The private physician stated that the veteran's 
best vision was 20/60 bilaterally, that he had ten degree 
diameter fields, and that he had mild bilateral lens 
opacities.

The report of a December 1963 VA examination indicates that 
the veteran reported having difficulty with night vision for 
the previous 18 years, but that his visual acuity had 
markedly decreased over the last seven years.  On testing his 
corrected vision was described as hand movement at six inches 
in the right eye and 10/200 in the left eye.  In addition to 
a diagnosis of bilateral retinitis pigmentosa, advanced, the 
examiner stated that the veteran had bilateral immature 
cataracts secondary to the retinitis pigmentosa.  The 
examiner did not provide an opinion as to the date of onset 
of the disorder, or whether it was aggravated during service.

In an undated rating decision, which was issued in January or 
February 1964, the RO found that the veteran had defective 
vision prior to service based on his in-service report of 
difficulty seeing at night since age 15.  The RO also found 
that there was no evidence of aggravation of the pre-existing 
disorder beyond the natural progress of the disease during 
service.  The RO determined that the veteran was permanently 
and totally disabled for nonservice-connected pension 
purposes.  The veteran was notified of that decision in 
February 1964.

In a statement received at the RO in February 1964 the 
veteran stated that he did not understand the pension award 
being made based on a nonservice-connected disability because 
his eye disorder was first noted in 1951 and diagnosed in 
1952, while he was still in service.  He also stated that an 
investigation of his service medical records would show this 
to be true, and that a further investigation should be made.  
The RO did not provide any response to the February 1964 
statement and did not issue a statement of the case to the 
veteran.

An examination report that was received at the RO in October 
1972 indicates that the veteran was totally blind in both 
eyes due to retinitis pigmentosa.  In November 1972 the RO 
granted entitlement to special monthly pension based on the 
need for regular aid and attendance.  VA treatment records 
show that the veteran continued to receive periodic 
evaluations for retinitis pigmentosa through January 1993.

In a statement received on March 23, 1990, the veteran 
inquired about the status of his pension benefits, and  
reported being totally blind due to retinitis pigmentosa.  In 
a May 1990 statement he requested reconsideration of the 
previously denied claim for service connection for retinitis 
pigmentosa based on a change in VA regulations and new and 
material evidence.  He asserted that a 1985 VA Office of the 
General Counsel (OGC) opinion ruled that retinitis pigmentosa 
is a chronic disease, not a developmental defect, and that 
the OGC opinion constituted new and material evidence 
warranting reopening the previously denied claim.

In July 1990 the RO informed the veteran that service 
connection for retinitis pigmentosa had been denied in 1964 
on the basis that the disorder had pre-existed service and 
had not been aggravated by service beyond the normal progress 
of the disease.  The RO also informed him that the 1964 
rating decision had become final, and that in order to reopen 
the claim he had to submit new and material evidence showing 
that the disorder was incurred in or aggravated by service.

The veteran submitted a notice of disagreement pertaining to 
the denial of service connection for retinitis pigmentosa in 
August 1990, and in November 1990 the RO informed him that 
the notice of disagreement had not been timely filed, in that 
service connection for retinitis pigmentosa had been denied 
in 1964.  The RO also informed the veteran that the 1985 OGC 
opinion was not relevant to his claim, because that opinion 
applied to the situation in which retinitis pigmentosa 
initially became manifest during service or was shown to have 
been aggravated by service.  The RO reiterated that in his 
case retinitis pigmentosa had become manifest prior to 
entering service, and that the disorder had not been 
aggravated by service.

In February 1991 the veteran's representative claimed that 
entitlement to service connection for retinitis pigmentosa 
was warranted and asked that a statement of the case be 
issued if service connection remained denied.  The 
representative provided a copy of a letter from the Director 
of the Compensation and Pension Service (CPS) to all VAROs 
indicating that a 1990 opinion from the OGC pertaining to 
service connection for hereditary diseases that initially 
became manifest during service was a liberalizing VA issue, 
and that new and material evidence was not required to reopen 
a claim for service connection for a hereditary disease.

In an April 1991 rating decision the RO again denied 
entitlement to service connection for retinitis pigmentosa.  
The RO found that evidence to rebut the previous denial had 
not been submitted, and that retinitis pigmentosa had pre-
existed service and was not aggravated by service beyond the 
natural progress of the disease.  

The veteran perfected an appeal of the April 1991 decision.  
In July 1993 the Board remanded the case to the RO for the 
development of additional evidence, including post-service 
treatment records.  In September 1995, while the case was 
still pending at the RO, the veteran's representative 
requested an administrative review of the case by the 
Director of CPS.  The representative claimed that the 
decision of the RO to deny service connection was clearly 
erroneous in that there was no evidence of record indicating 
that the disorder existed prior to service and that, if it 
had, the disorder was aggravated by service.

In a February 1996, decision the Director of CPS granted 
entitlement to service connection for retinitis pigmentosa.  
The CPS found that the denial of service connection in 1964 
was improper because no eye problems were noted when the 
veteran entered service and retinitis pigmentosa was 
diagnosed during service.  The CPS also found that the 
conclusion that the disorder pre-existed service was not 
supported by the evidence of record, but made no reference to 
the May 1951 medical opinion that the disorder had existed 
prior to the veteran's entry into service.  The CPS further 
found that if the disorder had pre-existed service, the 
evidence of reduced visual fields and night blindness during 
service was clear evidence that the disease had increased in 
severity beyond the natural progress of the disease.  The CPS 
cited no medical evidence in support of this conclusion.

The CPS stated that under procedures in effect in 1964, 
service connection for retinitis pigmentosa had been denied 
on the basis that the disorder was hereditary in nature and 
not subject to service connection.  The CPS cited to a 
September 1988 opinion of the OGC that the status of a 
disease as hereditary did not rebut the presumption of 
soundness, and that service connection could be established 
for a hereditary disease that first became manifest during 
service or, if the disorder pre-existed service, was 
aggravated by service.  Based on the September 1988 opinion 
VA operating instructions were revised effective March 29, 
1989, to provide for service connection for hereditary 
diseases.  

The CPS found, in light of the September 1988 opinion and the 
corresponding change to VA policy, that the denial of service 
connection in April 1991 was clearly and unmistakably 
erroneous.  The CPS granted entitlement to service connection 
for retinitis pigmentosa effective March 29, 1989, the 
effective date of the change in VA policy.  This change was 
interpreted as being liberalizing in accordance with the 
provisions of 38 C.F.R. § 3.114 (1998).  In the February 1996 
rating decision here on appeal the RO implemented the 
decision by the CPS and assigned a 100 percent rating for 
retinitis pigmentosa effective March 29, 1989.

In his April 1996 notice of disagreement and June 1996 
substantive appeal pertaining to the effective date for the 
grant of service connection the veteran asserted that he had 
claimed entitlement to service connection for retinitis 
pigmentosa in October 1963, which claim had never been 
adjudicated.  As an alternative he claimed that he had 
submitted a notice of disagreement with the denial of service 
connection, but that a statement of the case had not been 
issued.  He asserted that his October 1963 claim was still 
pending, and that he was entitled to an effective date in 
October 1963 for the grant of service connection.

II.  Laws and Regulations

Unless specifically provided otherwise in the statute, the 
effective date of an award based on an original claim for 
compensation benefits shall be the date of receipt of the 
claim or the date entitlement arose, whichever is later.  
38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400.  The effective date 
of an award of disability compensation shall be the day 
following separation from service or the date entitlement 
arose if the claim is received within one year of separation, 
otherwise the date of claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(b); 38 C.F.R. 
§ 3.400(b)(2).

Where compensation is awarded pursuant to a liberalizing law 
or VA issue, the effective date of such award shall be fixed 
in accordance with the facts found, but shall not be earlier 
than the effective date of the act or administrative issue.  
If a claim is reviewed more than one year after the effective 
date of the liberalizing law or VA issue, benefits may be 
authorized for a period of one year prior to the date of 
receipt of the request for review.  38 C.F.R. §§ 3.114, 
3.400(p).

A the time of the January 1964 decision in which service 
connection for retinitis pigmentosa was denied, the 
provisions of the VA Adjudication Procedure Manual M21-1 
(Manual M21-1) provided that "in considering actual disease 
of the eye, the usual consideration will be given to the 
probability of congenital origin. . . .  Retinitis 
pigmentosa, notwithstanding that the disease or its effects 
may not be known to the disabled person before he undertakes 
military service, is regarded as of familial origin, thus as 
existing prior to enlistment."  Manual M21-1, chapter 50, 
50.05(d) (June 4, 1962).

In April 1985 the VA OGC issued an opinion in which it was 
held that service connection could be granted for diseases, 
but not defects, of congenital, developmental, or familial 
origin.  Service connection could be established if the 
evidence as a whole showed that the disorder of familial 
origin was incurred in or aggravated during service within 
the meaning of VA laws and regulations.  VAOPGC 1-85 (1985).  
As a result of the April 1985 opinion, the Manual M21-1 
provisions were changed in January 1986 to provide that if 
the issue was service connection for retinitis pigmentosa, 
the disease was generally considered to be hereditary in 
nature and that service connection should be determined on 
whether the disorder was aggravated during service.  Manual 
M21-1, chapter 50,  50.09(d) (Jan. 3, 1986).

In September 1988 the OGC issued an additional opinion 
regarding congenital and development defects versus diseases.  
The OGC held that "an hereditary disease . . . does not 
always rebut the presumption of soundness . . . .  Service 
connection may be granted for hereditary diseases that either 
first became manifest during service, or which pre-existed 
service and progressed at an abnormally high rate during 
service.  VAOPGC 8-88 (Sept. 29, 1988), reissued as  
VAOPGCPREC 67-90 (O.G.C. 67-90) (1990).  Following the 
September 1988 opinion the Manual M21-1 instructions were 
changed effective March 29, 1989, to provide that "service 
connection may be granted, if warranted, for diseases of 
congenital, developmental, or familial (hereditary) origin 
which either first manifest themselves during service or 
which preexist service and progress at an abnormally high 
rate during service."  Manual M21-1, 50.78 (March 29, 
1989).

As previously stated, in the November 1998 Court order 
vacating the Board's April 1997 determination as to the 
finality of the 1964 decision the Court found that the 
veteran's February 1964 statement constituted a notice of 
disagreement.  Because the veteran was not provided a 
statement of the case, the 1964 decision did not become 
final, and the Court found that the October 1963 claim 
remained in appellate status until February 1996, at which 
time service connection was granted.  38 U.S.C.A. § 4005(c); 
Tablazon v. Brown, 8 Vet. App. 359, 361 (1995).  The Court's 
holding on the lack of finality of the 1964 rating decision 
is the law of the case.  Harris v. Brown, 7 Vet. App. 547 
(1995).

In arguments before the Court in conjunction with the 
veteran's appeal the Secretary's representative stated that 
an absolute bar to service connection for retinitis 
pigmentosa existed in 1964 and that, therefore, the Board's 
error in finding that the 1964 decision was final was 
harmless.  This position was based on the provisions of the 
Manual M21-1 extant at that time, which the Secretary's 
representative interpreted as precluding service connection 
for the disorder on the basis that the disorder was 
hereditary in nature.  The Secretary's representative and the 
Board, in its April 1997 decision, concluded that service 
connection was granted by CPS in February 1996 due to the 
liberalizing changes in VA policy brought about by the April 
1985 and September 1988 OGC opinions.

In the November 1998 decision the Court found that the 
correct effective date for the grant of service connection 
could not be resolved until the Board had made findings 
pertaining to four specific issues.  Those issues were: 1) To 
the extent that Manual M21-1 instructions in 1964 purported 
to constitute an absolute bar to service connection for 
retinitis pigmentosa, was such a provision a valid exercise 
of regulatory authority?  2) To the extent that Manual M21-1 
instructions in 1964 created a valid limitation on service 
connection, did those provisions bar service connection for 
in-service aggravation of the disorder that was presumed to 
have pre-existed service?  3) If the Board found that the 
Manual M21-1 instructions in 1964 did not create an absolute 
bar to service connection for retinitis pigmentosa, the Board 
was to determine the appropriate effective date for the grant 
of service connection in accordance with the relevant law.  
4) If the Board found that service connection for retinitis 
pigmentosa was previously barred, the Board was to address 
whether the application of 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114(a) would permit an award of service 
connection based on the effective date of the liberalizing VA 
issue.

III.  Analysis

In March 1999 the Board requested an opinion from the OGC 
regarding the four specific issues remanded by the Court.  In 
a September 1999 opinion the OGC held that:

a.  The provisions in paragraph 50.05 of 
chapter 50 of [Manual M21-1] extant in 
1964 did not purport to bar service 
connection for the in-service aggravation 
of pre-existing retinitis pigmentosa.

b.  The effective date of the award of 
compensation for retinitis pigmentosa in 
the case giving rise to the opinion 
request is governed by the generally-
applicable provisions of 38 U.S.C. 
§ 5110(a), unless the Board determines, 
based on its review of the record, that 
another provision in chapter 51 of title 
38, Unites States Code, is applicable to 
that effective date determination.

c.  Because the statutes and regulations 
existing at the time of the veteran's 
claim for benefits permitted an award of 
service connection for in-service 
aggravation of retinitis pigmentosa, 
subsequent [VA OGC] opinions and changes 
to [Manual M21-1] cannot be considered 
"liberalizing" changes which created 
the right to such benefits.  Accordingly, 
the effective dates of those documents do 
not govern the effective date of the 
veteran's award under 38 U.S.C. § 5110(g) 
and 38 C.F.R. § 3.114(a).

VAOPGCPREC 11-99.

The opinion provided by the OGC is binding on the Board.  
Swanson v. West, No. 95-1082 (U. S. Vet. App. June 23, 1999).  
The Board finds, based on that opinion, that the Manual M21-1 
instructions in 1964 did not constitute an absolute bar to 
service connection for retinitis pigmentosa, nor did those 
provisions bar service connection for in-service aggravation 
of the disorder if it pre-existed service.  Because the 
Manual M21-1 instructions in 1964 did not bar service 
connection for the in-service aggravation of retinitis 
pigmentosa, whether it was found to have become manifest 
prior to service or was presumed to have pre-existed service 
due to the hereditary nature of the disease, the April 1985 
and September 1988 OGC opinions were not liberalizing changes 
in the law.  The provisions of 38 U.S.C.A. § 5110(g) and 
38 C.F.R. § 3.114 are not, therefore, applicable in 
determining the effective date for the grant of service 
connection for retinitis pigmentosa.

Because the statute and regulation pertaining to liberalizing 
changes in the law are not applicable, the effective date for 
the grant of service connection is determined by applying the 
basic provisions of 38 U.S.C.A. § 5110(a).  The veteran did 
not claim entitlement to service connection within one year 
of his separation from service, consequently service 
connection may not be established as of the day following his 
separation from service.  38 U.S.C.A. § 5110(b)(1).

In accordance with 38 U.S.C.A. § 5110(a), the effective date 
of an award based on an original claim for compensation 
benefits shall be the date of receipt of the claim or the 
date entitlement arose, whichever is later.  The evidence 
shows, and the Court determined, that the veteran claimed 
entitlement to service connection on October 7, 1963, and 
that that claim remained pending until service connection was 
granted in February 1996.  The February 1996 decision did not 
become final because the veteran perfected an appeal of that 
decision, which appeal remains pending as the result of the 
Court's vacating the Board's April 1997 decision in terms of 
the effective date to be assigned for the grant of service 
connection.

The evidence which served as the basis for the 1996 grant of 
service connection was of record at the time of the veteran's 
October 1963 claim for service connection.  That evidence 
consisted of the service medical records which were 
interpreted as showing that retinitis pigmentosa either had 
its onset in service or was permanently aggravated beyond 
natural progression during service.  There was also evidence 
of current retinitis pigmentosa in the form of the statement 
from Frank Schiff, M.D. reporting treatment for retinitis 
pigmentosa since 1957.  In its February 1996 decision the CPS 
found that retinitis pigmentosa had not pre-existed service 
and had initially become manifest during service.  The CPS 
also found that, if the disease had pre-existed service, the 
medical evidence established that the disease was aggravated 
by service.  Although the grant of service connection by CPS 
was based on a finding that the intervening OGC opinions 
constituted a liberalization of the law in effect in 1964, 
that finding has subsequently been determined to be invalid.  
The Board concludes that entitlement to service connection 
was shown as of the date of the veteran's claim for service 
connection, October 7, 1963.  Therefore, the Board concludes 
that the correct effective date for the grant of service 
connection for retinitis pigmentosa is October 7, 1963.



ORDER

Entitlement to an effective date of October 7, 1963, for the 
award of service connection for retinitis pigmentosa is 
granted.




		
	Mark D. Hindin 
	Member, Board of Veterans' Appeals

 

